                   Case 18-30179-lkg   Doc 57    Filed 01/02/20   Page 1 of 1




               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE:                                                                          In Proceedings
                                                                                Under Chapter 7
Michael D Holcomb
                                                                                BK 18−30179−lkg


             Debtor(s)
SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−8015


                                          ORDER

      IT IS ORDERED that the Debtor's Motion to Convert is GRANTED. IT IS FURTHER
ORDERED that the debtor(s) shall file the Statement of Current Monthly Income and, if
applicable, Means Test Calculation within 14 days from the date of this Order. Failure to timely
file said statement shall result in this case being dismissed without further notice or hearing.




ENTERED: January 2, 2020                         /s/ Laura K. Grandy
                                                 UNITED STATES BANKRUPTCY JUDGE
